 In the Matter of ROMAWINE COMPANYandINTERNATIONALLONGSHOREMEN'S & WAREHOUSEMEN'S UNIONCase No. R-639.-Decided May 11, 1938Wine Industry-InvestigationofRepresentatives:controversyconcerningrepresentationof employees : employer's refusalto grantrecognition of union ;rival organizations-UnitAppropriate for Collective Bargaining:allmanualworkers, excludingoffice workers, teamsters,and foremen;foremen excludedalthough both unionsadmitted them to membership,where unions contendedthat only those foremenbelongingto eitherunion should be included in unit-Election Ordered:among employees on stipulated list.Mr. Weldon P. Monson,for the. Board.Mr. Albert Picard,of San Francisco, Calif., for the Company.Mr. Louis Goldblatt,of San Francisco, Calif., for the I. L. W. U.Mr. P. M. Milloglav,ofWoodbridge, Calif., for theWineryWorkers.Mr. Richard A. Perkins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 4, 1938, International Longshoremen's and Ware-housemen'sUnion, herein called the I. L. W. U., filed with theRegional Director for the Twentieth Region (San Francisco, Cali-fornia) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Roma WineCompany, Inc., Lodi, California, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.'On March 8, 1938, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-i The petition of the I. L. W. U. and the order of the Board authorizing the investiga-tion erroneously designated the Company as "RomaWineCompany,"and the I.L.W. U.as "International Longshoremen's& Warehousemen's Union."106791-38-vol. vu-10135 136NATIONAT LABOR RELATIONS BOARDtions Board Ruiar d-,regulations-Series 1, as amended, orderedan investigation and authorized the Regional Director to conduct itand provide for an appropriate hearing upon due notice.On March 15, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theI.L.W. U., and upon Winery & Distillery Workers Union, Local20574, herein called the Winery Workers, a labor organization claim-ing to represent employees directly affected by the investigation.Pursuant to the notice, a hearing was held on March 24, 1938, at Lodi,California, before Thomas H. Kennedy, the Trial Examiner dulydesignated by the Board. The Board and the Company were repre-sented by counsel; and the I. L. W. U. and the Winery Workers wererepresented by union officials.All participated in the hearing.Fullopportunity to be heard, to examine and to cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner madeseveral rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYRoma Wine Company, Inc., a California corporation, produceswine, brandy, and grape concentrates.According to the testimony ofits president, it is the largest wine producer in the United States.The Company operates four wineries in California, situated at Lodi,Weston, Fresno, and Healdsburg.Only the employees at the Lodiwinery are involved in this proceeding.During the year 1937 theCompany purchased outside the State of California supplies andequipment to the value of $42,093.29. In the same year the Companysold products aggregating in value about $4,000,000, approximately70 per cent of which were shipped to purchasers outside California.The Lodi winery produced 4,637,707 gallons of wine and brandy in1937.Of this total the Company sold 3,196,049 gallons outside ofCalifornia.The Company employs from 40 to 150 persons at the Lodi winery,depending upon seasonal fluctuations in its business. DECISIONS AND ORDERSII. THE ORGANIZATIONS INVOLVED137International Longshoremen's and Warehousemen's Union is a labororganization affiliated with the Committee for Industrial Organiza-tion.The I. L. W. U. has chartered Local 1-27, which admits em-ployees of the Company to membership. The parties stipulated thatI.L.W. U. Local 1-27 is the successor to International Longshore-men's Association,Weighers,Warehousemen and Cereal WorkersLocal 38-109, herein called Local 38-109, a labor organization affil-iated with the American Federation of Labor.Winery & Distillery Workers Union, Local 20574, is a labor organi-zation affiliated with the American Federation of Labor. It admitsto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 20, 1937, the Company entered into a -contract, with Local38-109, which then claimed to represent the Company's employees.The contract was to be effective until March 9, 1938.After the execu-tion of the contract Local 38-109 became Local 1-27 of the I. L. W. U.and changed its affiliation from the American Federation of Laborto the Committee for Industrial Organization.While the contractwas in force the Winery Workers commenced to organize the Com-pany's employees.Pursuant to the provisions of the contract, theI.L.W. U. gave the Company due notice of its desire to negotiatea new agreement upon the expiration of the one in force.The Com-pany replied to the notice by a letter dated January 27, 1938, inform-ing the I. L. W. U. that further negotiations must await Board actiondesignating which of the rival unions was entitled to represent theemployees.It was stipulated at the hearing that a question hadarisen concerning the representation of employees of the company.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerce.and the free flow of commerce. 138NATIONAL LABOR RELATIONS BOARDV. THE APPROPRIATE UNITThe I. L. W. U. alleged in its petition that a unit composed of"72 manual workers, excluding teamsters" was appropriate for thepurposes of collective bargaining.The exclusion of teamsters i5contested by neither the Winery Workers nor the Company. It wasstipulated by all parties that office workers should be excluded from-whatever unit was found to be appropriate.Both unions admit foremen to membership and both claim that-foremen who are members of either union should be included in theappropriate unit.The record does not indicate which foremen, if-any, belong to either union.We might be disposed to adopt a rec-ommendation by both unions for the inclusion of all foremen in theappropriate unit.We cannot, however, include merely those fore-men who happen to belong to either union at this time, and thusembody in a definition of the appropriate unit the fortuitous state-of organization existing among the. foremen at present.We shall,therefore, follow our usual practice and exclude foremen.We find that all manual workers employed by the Company at itsLodi, California, winery, excluding office workers, teamsters, andforemen, constitute a unit appropriate for the purposes of collective,bargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and collectivebargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAlthough the I. L. W. U. alleged in its petition that it represented72 of the Company's employees, it furnished no evidence at the hear-ing in support of its claim.Nor did the Winery Workers adduce-proof that they represented a majority.The question which has,arisen concerning representation of employees of the Company canbest be resolved by holding an election by secret ballot.TheI.L.W. U. wishes to be designated on the ballot as "InternationalLongshoremen's and Warehousemen's Union, Local 1-27, Stockton,California"; and theWinery Workers desire that the number oftheir local union be included as part of their designation on theballot.We shall so designate the unions on the ballot.The I. L. W. U., the Winery Workers, and the Company agreedthat, in the event of the issuance of a direction of election by theBoard to determine representatives for collective bargaining, thepersons listed in Appendix A annexed hereto should be eligible tovote.It seems likely that both unions and the Company proceeded'on the assumption that some foremen, at least, would be eligible to^ DECISIONS AND ORDERS '139vote.Since the list furnished us does not indicate the positions heldby the individuals named thereon, it is possible that some personswhose names appear on the list are not included in the unit whichwe have found to be appropriate.We shall, therefore, direct theelection to be held among such of the persons listed in Appendix Aas areincluded within the appropriate unit, excluding those who havequit or been discharged for cause since the hearing herein.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Roma Wine Company,Inc.,Lodi, Cali-fornia, within the meaning of Section 9 (c) and Section 2 (6) and(7)of the National Labor Relations Act.2.All manual workers employed by the Company at its Lodi, Cali-fornia,winery, excluding office workers,teamsters,and foremen,constitute a unit appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONS1By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Roma Wine Company, Inc., Lodi, California, anelection by secret ballot shall be conducted within twenty (20)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twentieth Region, actingin this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among such of the manual workers employed by said Company atitsLodi, California, winery as are listed in Appendix A annexedhereto, excluding office workers, teamsters, foremen, and those whohave quit or been discharged for cause since March 24, 1938, todetermine whether they desire to be 'represented by InternationalLongshoremen's and Warehousemen's Union, Local 1-27, Stockton,California, orWinery & Distillery Workers Union, Local 20574, forthe purposes of collective bargaining, or by neither. 140NATIONAL LABOR RELATIONS BOARD.APPENDIX AA. AndersonJ.Acker..- ,H. BerglundB. B. Bohn-T.M.. BianchiJ. Brazil. k,Pete BekedamLeo BuckmasterL. BressaniM. BertiA. CardaJ: CapucciniW. ContentiGene CortapassiJ:, Clear - -Clif CooperHenry FuquaH. ForschJoe FunkJ. GrafH. GunchW-. -GaspariniKenneth HallW: Heine' ' -Dave HallmanVernon HeineChester KreisAlvin'KrauseWin. LuckeyJohn LoneyHarry Leiza-Christ'La'dnerGeo. McCormickWm. Mellioff "Ugo -MartinelliLester MichelsR. E. MineckHerb MastelW.. C., NetzJ.G. Nibeck ...Bernard NystromVern PriceE. PriceE. E. PowersRoy PopeAlbert ReiswigN. -Rivara'Peter Joseph ReineroJake ReiswigM. Rossi"Herbert SchneiderT. E: Schmidt'Henry SchneiderHenry SattlerJake SaturW. P. SteyaertClarence SteyaertTed 'Schneider 'Theo. "E'.- SchmidtE'.A: SchmidtWalter TrolsenD.-D: Turner'Henry J:VossFred Voelker-An tonio ValentiJohn R. VeraguthP'.D':'WilcoxW.-WaldonJohn Waldon, Jr.T. ZapatiniE. RyanJ.Wall